 

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
BOIES DOCH:

SCHILLER DATE FILED: Ze
FLEXNER

SARA K. WINIK
Tel.: (212) 446-2333
E-mail: swinik@bsfllp.com

 

January 29, 2020

VIA ECF

Honorable Andrew L. Carter
‘United States District Court
Southern District of New York
40 Foley Square

New York, New York 10007

Re: United States v. Luis Aviles, 18 Cr. 420 (ALC)
Dear Judge Carter:

We represent Mr. Luis Aviles in the above-captioned case. We write to request an
extension to file our sentencing submission.

Currently, our sentencing submission is due on Thursday, January 30, 2020—two weeks
before Mr. Aviles’s sentencing hearing. However, we have not yet received the final Presentence
Report (“PSR”). Probation has informed us that the final PSR is not due until Monday, February
3, 2020. We request an extension until Tuesday, February 4, 2020 to submit our sentencing
submission in order to review and respond to the PSR.

Respectfully,

/s/ Sara kK. Winik
John T. Zach
Sara K, Winik

ce: AUSAs Lauren Schorr, Jacob Warren, and Christopher Clore, (via ECF)

    

FON ANDREW LO CARTER

UNITED STATES DISTRICT JUDGE
| | 2012010

BOIES SCHILLER FLEXNER LLP

55 Hudson Yards, New York, NY 10001 } (t) 212.446.2300 | (f 212.446.2350 | www.bsfilp.com

 

 

 

 
